Citation Nr: 1301155	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-38 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head injury, to include posttraumatic amnesia and blackouts.

4.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety and depression), to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for sciatica, claimed as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for a right ankle disorder, claimed as secondary to left knee disabilities.

7.  Entitlement to a disability rating greater than 20 percent for left knee chondromalacia, to include the propriety of the reduction from 20 percent to 10 percent, effective November 1, 2011.  

8.  Entitlement to special monthly compensation based on housebound status or the need for regular aid and attendance.

9.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1980 and from September 1980 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

The Veteran requested hearings before a Decision Review Officer and a Veterans Law Judge at the RO in his October 2009 substantive appeal.  A former was scheduled for October 2010, but the Veteran failed to appear.  Similarly, a Board hearing was scheduled for October 2012; the Veteran did not appear.  As there is no indication that the Veteran did not receive notices mailed to him regarding these hearings, and no request for rescheduling has been received, the Board finds that there are no outstanding hearing requests.  See 38 C.F.R. § 20.704 (2012).  

With regard to the Veteran's claims of entitlement to service connection for a sleep disorder, a lumbar spine disorder, and residuals of head injury, a review of the record reveals that these issues were previously denied by the RO in an August 2005 rating decision which the Veteran did not appeal.  As such, new and material evidence is necessary to reopen these claims and consider them on the merits.  See 38 C.F.R. § 3.156 (2012).  Furthermore, regardless of the RO's actions (i.e., whether it reopened the Veteran's claim(s)), it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has therefore characterized these issues on appeal as set forth on the title page.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  This Virtual VA claims file has been reviewed.  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a number of disabilities, including a sleep disorder, residuals of a head injury, a lumbar spine disability, an acquired psychiatric disability, sciatica, and a right ankle disability.  He also asserts that he is entitled to greater compensation benefits for service-connected left knee chondromalacia, to include special monthly compensation.  In a May 2005 statement, the Veteran reported treatment for left knee and back problems, a sleep disorder, and blackouts at the Clarksburg VA Medical Center since 1992.  During the pendency of this appeal, correspondence was also received from the Veteran's then-attorney indicating continued treatment for all of his claimed conditions at Clarksburg.  

On review of the claims file it is evident that all relevant VA medical records were not obtained for this appeal.  First, the claims file only contains records dated from December 2002 through March 2012.  Additionally, there is no indication that any records were requested for periods dating from October 2005 through February 2008 and from March 2009 through March 2011.  Finally, it appears that the RO only obtained selected records for those periods that are available as there are far fewer treatment records on file than those identified by the Veteran's then-attorney in November 2008 and June 2009 correspondence.  Given that VA records are constructively before VA a remand is necessary.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.).

In addition to outstanding VA treatment records, the record indicates that the Veteran was awarded disability benefits from the Social Security Administration due, in part, to his service-connected left knee disability.  There is no indication that these records have been requested.  These records are potentially relevant to his increased rating and special monthly compensation claims and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability will be considered 'part and parcel' of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted immediately above, the record contains evidence which suggests that he is unemployable due to his service-connected left knee disability.  Although he does not meet the schedular requirements for an award of individual unemployability, a remand is still necessary so that the RO can adjudicate the claim of entitlement to individual unemployability benefits on an extra-schedular basis.  See 38 C.F.R. § 4.16(b) (2012).  

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability (claimed as anxiety and depression) as either directly related to mental health problems experienced during service, or secondary to his physical service-connected disabilities.  Service treatment records reflect that the Veteran was evaluated during service for "stress" and was diagnosed, at one point, with an adjustment disorder.  His July 1991 separation examination, however, was negative for any psychiatric abnormalities.  

Post-service records show that the Veteran is receiving treated for mental health complaints, variously diagnosed as anxiety disorder, not otherwise specified; mood disorder, not otherwise specified; anxiety state; anxiety with depression; and, generalized anxiety disorder.  Although none of the records definitively discuss the etiology and/or onset of these disorders, a December 2002 primary care note indicates that the Veteran experiences "episodes of depression due to underlying medical problems."  

Given the lack of any discussion of the etiology of any diagnosed psychiatric disorder by a mental health professional, an examination with a medical opinion is warranted to address whether any diagnosed mental health problems are related to his military service and/or service-connected physical disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant treatment records from the VA Medical Center in Clarksburg, West Virginia for the period since 1992, to include any archived records.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Access to the claims file, Virtual VA and a copy of this remand must be made available to the examiner for review.

The examiner must identify all acquired psychiatric disorder.  Then, for each diagnosed disorder, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  If not, is it at least as likely as not the disorder is caused or permanently aggravated by the Veteran's service-connected disabilities?  A complete rationale for any opinion expressed must be provided.  The examiner is to consider all relevant evidence, to include any lay statements of record, and the December 2002 VA primary care note indicating depressive episodes due to physical disabilities.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO is to readjudicate the issues on appeal.  The issue of entitlement to a total disability evaluation based on individual unemployability must also be adjudicated.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


